Case 5:20-cv-00018-LGW-BWC Document 15 Filed 06/29/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

JOSE JULIAN ORTIZ-MARTINEZ

JUDGMENT IN A CIVIL CASE

Vv. . CASE NUMBER: 5:20cv18
TRACY JOHNS

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Iv] Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Order of this Court dated June 26, 2020; the Report and Recommendations of
the Magistrate Judge is ADOPTED as the opinion of this Court. The Court DISMISSES Ortiz-Martinez's

Petition and DENIES Petitioner in forma pauperis status on appeal. This civil action stands closed.

 

Approved by:

/ —
HON. | ISA GODBEY WOOD, JUDGE

 

—_—

3 USno PAT La ZO John Triplett. Acting Clerk of Court
‘ Clerk

 

 

Date

Miia
Uongar EOL.
(By) Deputy Clerk

 

GAS Rew 10/1/03
